       Case 3:15-cr-00132-EMC Document 43 Filed 07/17/20 Page 1 of 2




     ALANNA D. COOPERSMITH, SBN 248447
 1
     717 Washington Street
 2   Oakland, CA 94607
     Telephone: (510) 628-0596
 3   Fax: (866) 365-9759
     alanna@eastbaydefense.com
 4
     Attorney for Defendant,
 5
     KARL FREDRIK DAVIDSON
 6
 7
                               IN THE UNITED STATES DISTRICT COURT
 8
 9      FOR THE NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION

10
     UNITED STATES OF AMERICA,                               Case No. CR 15-CR-132 EMC
11
               Plaintiff,
12
13             vs.                                           INTERIM STATUS REPORT

14   KARL FREDRIK DAVIDSON,
15
               Defendant.
16
17             Undersigned counsel was appointed by Order of July 2, 2020 “solely for the limited
18   purpose of providing a status update including assessing his eligibility for compassionate
19   release under the First Step Act.” (Order, ECF No. 42.) Counsel submits this interim status
20   report.
21             I need additional time to assess the viability of a motion for compassionate release.
22   More specifically, I need to have a telephone call with Mr. Davidson. On July 14, 2020, my
23   June 30 and July 14 requests to Lompoc Prison for a legal telephone call were responded to,
24   and I was informed that I will be afforded a short telephone call at a date to be determined.
25             After I have spoken with my client, I will be in a position to evaluate a motion for
26   compassionate release. At that time, I will file a status report and, if appropriate, an
27   accompanying motion for leave to file ex parte and under seal.
28   CR 15-00132 EMC Interim Status Report
                                                       -1-
       Case 3:15-cr-00132-EMC Document 43 Filed 07/17/20 Page 2 of 2




     Dated: July 17, 2020                           Respectfully Submitted,
 1
 2
 3                                                  ____________________________
                                                    Alanna D. Coopersmith
 4                                                  Attorney for Defendant,
 5                                                  Karl Fredrik Davidson

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   CR 15-00132 EMC Interim Status Report
                                             -2-
